In an action to recover damages for personal injuries suffered by plaintiff owing to his falling down an unguarded stairway, the jury rendered a verdict in favor of the plaintiff in the sum of $1,500. The trial justice set aside the verdict, and the motion to dismiss the complaint was granted on the reserved motion. Judgment in favor of defendant M & D Holding Corp., dismissing the complaint, reversed on the law, with costs, verdict of the jury reinstated, and judgment directed to be entered thereon, with costs. A jury question existed on defendant-respondent’s negligence in connection with its failure to warn plaintiff of what, it could be found, was a dangerous stairway. The question of plaintiff’s contributory negligence was also for the jury. (McRichard v. Flint, 114 N. Y. 222; McNally v. Oakwood, 210 App. Div. 612; affd., 240 N. Y. 600; Adams v. Misena Realty Co., Inc., 239 App. Div. 633; Kleiman v. Feldstein, 234 id. 219.) Carswell, Davis, Johnston, Adel and Close, JJ., concur.